This appeal is by defendants from a judgment enjoining them from attempting to collect certain taxes levied by the defendant county against lands of the plaintiff.
The plaintiff, an irrigation district, whose corporate boundaries are wholly within the counties of Merced and Stanislans, is the owner of land situated in the county of Tuolumne. It is the taxation of this land by the county of Tuolumne that is sought to be enjoined. *Page 184 
Authority to levy and collect such tax is claimed by the defendant county under the amendment of 1914 to section 1 of article XIII of the state constitution. As this section of the constitution previously stood, it provided that no property belonging to the "United States, this state, or to any county or municipal corporation within this state" shall be subject to taxation. The amendment excepts from such exemption "such lands and the improvements thereon located outside of the county, city and county, or municipal corporation owning same as were subject to taxation at the time of the acquisition of the same by said county, city and county, or municipal corporation."
The entire controversy in this case is as to whether or not an irrigation district, organized under the laws of California, is a "municipal corporation" within the meaning of this section of the constitution.
This amendment to the constitution (article XIII, section 1) was submitted by the legislature to the people in November, 1914. A printed argument in favor of its adoption accompanied the publication of the proposed amendment, a copy of such argument being mailed to each voter in the state as required by law. (Pol. Code, secs. 1195, 1195a, 1195b.) This argument in favor of the proposed amendment clearly explains its purpose, and the voters in acting upon the amendment must be deemed to have considered such reasons in interpreting the general term "municipal corporation" used in the proposed amendment. The argument, in part, was as follows:
". . . This amendment does not seek to hinder in any way the development of enterprises by and for the benefit of counties or municipalities, in any part of the state, but to protect from loss those counties into which they may enter for such purposes. A concrete illustration is afforded by the counties of Tuolumne, Mono, and Inyo. In furtherance of obtaining a large water supply, for municipal and other uses, the purchase by San Francisco in Tuolumne County aggregated over one million dollars' worth of property. Los Angeles, in Owens River valley, acquired by purchase over seventy-five thousand acres of land, amounting to over one-sixth of the assessed value, and more than one-fourth of the located agricultural land of the county. The city of Los Angeles has acquired large holdings in Mono County. Before *Page 185 
such acquisition the area was taxpaying property. Since the acquisition in Inyo County the city of Los Angeles has continued to pay taxes, as a matter of justice, but its payments are accompanied by protests, in order to preserve to it the right of refusal to pay which many contend that it has under the constitutional provision as it stands at present, and that it might sustain in case of legal contest. While not abandoning any right from a technical standpoint, the city recognizes the justice of the contention upon which this amendment is based.
"The city of San Francisco refuses absolutely to pay one dollar in taxes in Tuolumne County on their one million dollars' worth of property, contending they are exempt from such a tax by a constitutional provision. . . .
"It would be possible for an acquiring city or county to virtually destroy the government of a small county by acquiring, for one purpose or another, for municipal use, the substance of its revenue-yielding property. That such a result would be improbable and extreme does not alter the fact of its possibility. In the Inyo county instance, refusal by the city of Los Angeles to pay taxes upon real estate which has heretofore borne its due share of the expense of the county government would be a serious matter, either curtailing the county's welfare or imposing a heavier burden on other property. With such a result possible to a fractional extent, it would be equally possible to the fullest extent that the investing city might see fit to go.
"It is to remedy such a condition that this amendment was proposed. Uncertainty on the matter should be removed by a legal assurance that while natural resources within one county may be directly used for the upbuilding of another, lands or other property already upon the invaded county's tax-roll shall continue to bear its share of maintaining the local government.
"It is hoped, therefore, that the justice of this amendment will insure for it the approval of the people of the state."
It is apparent that the term "municipal corporation" was thus presented to the people as synonymous with such corporations as Los Angeles and San Francisco, that is to say, as municipal corporations in the strict technical sense. *Page 186 
In their brief appellants say: "To start with it will be admitted that by the late decisions of the supreme court said decisions have by an exceedingly fine analysis, determined that, as a technical legal proposition, an irrigation district is an arm of the state government or a public corporation and not a municipal corporation as the term municipal corporation is technically known." However, appellants' contention is that the term "municipal corporation," in its popular acceptation, includes irrigation district and consequently this popular meaning is to be applied rather than a technical one. The rule appellants rely on is thus stated in a recent case (City ofPasadena v. Railroad Commission, 183 Cal. 526, [10 A. L. R. 1425, 192 P. 25]): ". . . The constitution, 'unlike the acts of our legislature, owes its whole force and authority to its ratification by the people; and they judged of it by the meaning apparrent on its face according to the general use of the words employed, where they do not appear to have been used in a legal or technical sense.' (Miller v. Dunn, 72 Cal. 465, [1 Am. St. Rep. 67, 14 P. 27, 28].) Where a word has a popular and also a technical meaning, 'the courts will accord to it its popular meaning, unless the very nature of the subject indicates or the context suggests that it is employed in its technical sense.' (Weill v. Kenfield, 54 Cal. 113.)" Other instances of its application may be found in Miller v.Dunn, 72 Cal. 462-465, [1 Am. St. Rep. 67, 14 P. 27];Towle v. Matheus, 130 Cal. 574-577, [62 P. 1064]; San Pedroetc. R. Co. v. Hamilton, 161 Cal. 610-617, [37 L. R. A. (N. S.) 686, 119 P. 1073]; Perrin v. Miller, 35 Cal.App. 129-132, [169 P. 426].
In support of the proposition that the term "municipal corporation" as commonly understood includes an irrigation district, the following quotation from Merchants' Bank v.Escondido Irr. Dist., 144 Cal. 329, [77 P. 937], is cited: ". . . but the term municipal, as commonly used, is appropriately applied to all corporations exercising governmental functions, either general or special; and, indeed, this must be taken as the definition of a public or municipal corporation." Appellants also cite the following from In re Madera Irr.Dist., 92 Cal. 296, 319, [27 Am. St. Rep. 106, 14 L. R A. 755, 28 P. 272, 277]: "The municipal corporations which may be thus created are not limited to cities and towns. The *Page 187 
constitution makes provision in various places for municipal corporations, other than cities and towns (article XI, sections 9, 10, 12, 16). In each of these sections provision is made with reference to the government or officers of 'county, city, town, or other public or municipal corporation,' thus clearly indicating that there may be municipal corporations other than those of a town or city."
[1] The fact that the argument submitted to the voters indicated that the term "municipal corporation" was used with technical accuracy requires that the rule relied upon by appellants be applied against them rather than in favor of their contention, because the very nature of the subject, the context of the amendment, and the manner and reason for its presentation all require that it be construed in its technical sense, and hence, it is within the exception of the rule of construction above stated. There are, however, other cogent reasons for concluding that an irrigation district is not included within the term "municipal corporation" as used in the amendment. [2] The nature of an irrigation district has been a matter of judicial investigation and interpretation, and it has been held that such a corporation is not a municipal corporation, but a "public corporation for municipal purposes." (Fallbrook Irr. Dist. v. Bradley, 164 U.S. 112, [41 L.Ed. 369, 17 Sup. Ct. Rep. 56, see, also, Rose's U.S. Notes].) As to swamp-land, drainage, levee, and reclamation districts, similar to irrigation districts, it has been held that they were not municipal corporations. (People v. Levee Dist. No. 6, 131 Cal. 30, [63 P. 676]; People v. Sacramento Drainage Dist.,155 Cal. 373, [103 P. 207]; Swamp Land Dist. No. 150 v.Silver, 98 Cal. 51, [32 P. 866]; and Reclamation Dist. No. 70
v. Sherman, 11 Cal.App. 399, [105 P. 277]. See, also, People
v. Selma Irr. Dist., 98 Cal. 206, 208, [32 P. 1047], and cases there cited.) The amendment in question must be considered to have been framed and submitted to the people with these decisions in mind, by which it was settled that such corporations were not "municipal corporations."
It is worthy of note that at the very election at which this constitutional amendment was adopted several amendments were submitted in which the term "irrigation district" was used. For illustration, section 13, article XI, was amended to prohibit the legislature from interfering with any county, *Page 188 
city, town, or municipal improvement, etc., "except that the legislature shall have power to provide for the supervision, regulation and conduct, in such manner as it may determine, of the affairs of irrigation districts, reclamation districts or drainage districts, organized or existing under arty law of this state." Article XI, section 13 1/2, was amended to include "irrigation district" in the phrase "county, city and county, city, town, municipality, or other public corporation," so that the phrase now reads: "Any county, city and county, city, town,municipality, irrigation district or other public corporation," etc., thus tending to impress upon the voter that the term "municipality" did not include an "irrigation district."
At the same election article XI, section 6, was amended by the people. This section restricts the power of the legislature in the formation of municipal corporations, to providing by general law for their formation, and prohibits the formation of such corporations by special statute. That section uses the term "municipal corporation" as synonymous with "cities and towns." The section reads, in part, as follows: "Sec. 6. Corporations for municipal purposes shall not be created by special laws, but the legislature shall by general laws provide for the incorporation, organization and classification, in proportion to population, of cities and towns . . ."
If it were intended by the legislature and by the people to use the term "municipal corporation" with its broadest possible meaning in article XIII, section 1, supra, it is reasonable to suppose that language similar to that contained in article XI, section 13 1/2, supra, would have been employed, expressly including, as does the latter section, the term "irrigation districts."
One of the important rules of constitutional construction is thus stated by Mr. Cooley: "If a difficulty really exists, which an examination of every part of the instrument does not enable us to remove, there are certain extrinsic aids which may be resorted to, and which are more or less satisfactory in the light they afford. Among these aids is a contemplation ofthe object to be accomplished or the mischief to be remedied orguarded against by the clause in which the ambiguity is met with." (Cooley's Constitutional Limitations, p. 100. [Italics the author's.]) *Page 189 
In view of the general policy of the law and the great necessity on which that policy rests, that property held by public corporations shall not be taxed by the state, much less by other public corporations, and the plain fact that this particular amendment of the constitution was manifestly inspired by the desires of three counties to prevent Los Angeles and San Francisco from escaping taxation on property owned by them situated outside their limits for the carrying on of public water systems, together with the further fact that the constitution itself in other parts thereof describes "municipal corporations" and provides for their creation in such a way that it cannot be doubted that none other than the ordinary municipal corporations were referred to, it is clear that irrigation districts were not made taxable by the exception contained in the amendment in question.
[3] It should be stated that it is conceded that irrigation districts were not taxable before the amendment of 1914, and are not now, unless such taxation is authorized by the amendment, but it is contended that they then were exempt because of the special exemption of the property of "municipal corporations" contained in such section, and that such irrigation districts are now taxable under the special exception in the amendment authorizing the taxation of "municipal corporations." To the contrary, such exemption existed because of the express exemption of the property of"the state," contained in that section and because of the implications in favor of the exemption of public property. (SeeReclamation Dist. No. 551 v. County of Sacramento, 134 Cal. 477, [66 P. 668], and cases therein cited for a discussion of the principle applicable. See, also, Webster v. Board ofRegents, 163 Cal. 705, [126 P. 974], and cases cited.) Reference may also be made to Central Irr. Dist. v. De Lappe,79 Cal. 351, [21 P. 825], and Lindsay-Strathmore Irr. Dist.
v. Superior Court, 182 Cal. 315, [187 P. 1056], for a discussion of the similarity of the organization of reclamation and irrigation districts.
The language quoted in the dissenting opinion fromSouthern Pacific Co. v. Levee Dist. No. 1, 172 Cal. 345, [156 P. 502], read in the light of the express statement in the opinion that such districts are not "municipal corporations," would indicate that the court considered that the property of the district was "state property" rather than property of a *Page 190 
"municipal corporation." The same view is taken inPeople v. Reclamation Dist. No. 551, 117 Cal. 114, [48 P. 1016], where it is said: "Certainly these districts were not municipal corporations, as that term is used in the constitution . . . If these districts can be said to be corporations at all, I think they are properly called public corporations for municipal purposes. That phrase means no more than that they are state organizations for state purposes. They are certainly not municipal corporations in the strict sense." Similarly in Re Madera Irr. Dist., 92 Cal. 296, 322, [27 Am. St. Rep. 106, 14 L. R. A. 755, 28 P. 272, 278], it was said: "The property held by the corporation is in trust for the public, and subject to the control of the state."
However, the reasons presented for the conclusion reached inSouthern Pacific Co. v. Levee Dist. No. 1, 172 Cal. 345, [156 P. 502], were so numerous and cogent that the differentiation between the various forms of taxing agencies was of little, if any, weight in arriving at the conclusion that it was intended by the amendment to prohibit all such agencies from exercising the taxing power over railroad corporations, that the decision is of little or no assistance in reaching a conclusion on the question involved here.
Judgment affirmed.
Wilbur, J., Angellotti, C. J., Shaw, J., Olney, J., Lennon, J., and Lawlor, J., concurred.